664 So.2d 1083 (1995)
GULF INSURANCE COMPANY, Appellant,
v.
Harry C. STOFMAN, Jeanne Stofman and World Marine Underwriters, Inc., Appellees.
No. 94-2720.
District Court of Appeal of Florida, Fourth District.
December 6, 1995.
Raoul G. Cantero, III and David Lawrence, III of Adorno & Zeder, P.A., Miami, for appellant.
Robert L. Jennings of Jennings, Valancy & Edwards, P.A., Fort Lauderdale, for Appellees  Henry C. Stofman and Jeanne Stofman.
Steven J. Chackman of Bernstein & Chackman, P.A., Hollywood, for Appellee-World Marine Underwriters, Inc.

ON MOTION FOR REHEARING
PER CURIAM.
We deny appellees' motion for rehearing, but we withdraw the opinion of the court filed October 11, 1995 and substitute the following opinion for purposes of clarification only.
We affirm the partial summary judgment holding the policy endorsements invalid. We reverse, however, the partial summary judgment as to liability; appellee's motion did not provide the requisite notice that appellant's affirmative defense regarding misrepresentation would be addressed. See Fla.R.Civ.P. 1.510(c) (1994). This reversal is without prejudice to either party to seek summary judgment on the issue of liability. Accordingly, we remand for further proceedings consistent with this opinion.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, KLEIN and STEVENSON, JJ., concur.